mocretique du Conga Premier feuillet re

2s Affaires Foncières F
ne Province de: Orientale.

ès Titres Immobiliers Ville de
ription Foncière de Tsahopo I. de AKIAXAX

Division de 8 Titres Immobiliers District ! _XXKXXXXAXEN |
Commune de : KXXXXXXXXXX |
IS8ANGI.- Territoire : Yahumac— :
Lotissement : Makeu Il.-
Usage . Agricole.

CONTRAT D'EMPHYTEOSE
NODSIE Msox | 48 DU 30 [40 [2045
TERME DU BAIL DE VINGT-CINQ (25) ANS

À ENTRE :

République Démocratique du Congo représentée par le Gouverneur de Province---=

gissant en vertu des pouvoirs qui lui sont conférés par l'Article 183 alinéa de la Lomme
73-021 du 20 juillet 1973 et par l'Article 14 sub, de l'Ordonnance n° 74-148 du Ole

let 1974, ci-après dénommée "LA REPUBLIQUE", de première part j=-mmmmmumsremmne

ET:
Société PLANTATIONS ET HUILERIES BU CONGO 5.A, immatriculée au

2 CD/KIN/RCCM/14-B.5579, léentification Nationale A04148Y, syamt son--
re social au numéro 1 êe l'Avenus Ngongo-Lutete dans la Conmnune de le---

e à Kinghass, représentée per Son Birecteur Général, Monsieur"

LUXINDULA NU, Lomme Jummmremmmmvemmmmen—

mme ee me

M 1 0 9

L
ee

me mme men me

IL À ETE CONVENU CE QUI SUIT :

cle 1 : La République concède au soussigné de seconde part, qui use mr
é erre destinée à usage agricole, élevage, d'un
d'emphytéose sur une pareils de teri sr k de :

superficie de "°°" ha, À: rates ça ms
cituée dans le définis déterritoire 4e fatuma portant le numéro 5 -R+821 -—

du plan cadastral et dont les limites sont représentées sous un liseré vert au
croquis dressé à l'échelle de 1 à 20.000ième.

; CE
Le présent contrat est conclu pour un terme de 25 ans prenant cours le pue
à l'expiration duquel Il sera renouvelé pour une durée égale pour pur ui \
terrain ait été mis en valeur et maintenu conformément aux 0 ig Lee
contractuelles et réglementaires de l'emphytéose ;
La redevance annuelle fixée conformément au tarif en vigueur et aux condiiets

suivantes :

0140915

de référence du terrain Deuxième feuillet
vance annuelle
année 20 % soit: FC 16.236,87
“année 30 % soit: FC 24.355,37
Em année 40 % soit: FC 32-473,74
Arme année 45 % soit FO 36.532,96
] Sim année 50 % soit: FC 40.592,18

ance et taxes rémunératoires sont payables annuellement et par anticipation le
nvier de chaque année chez le Comptable des Titres Immobiliers de Tshopo 1.-

ÉL'Emphytéote est tenu d'occuper le terrain concédé dans les six mois et d'en

commencer la mise en valeur dans les dix-huit mois de la conclusion du présent
Contrat. l'Occupant est tenu de poursuivre de facon ininterrompue et de maintenir
la mise en valeur conformément à la destination du terrain.

Seront considérées comme mise en valeur :

a) Les terres sur six dixièmes au moins de leur surface par des cultures
alimentaires, maraïichères ou fourragères.

b) Les terres couvertes sur six dixiémes au moins de leur surface par les
plantations d'arbres fruitiers ou des palmiers, comprenant au moins 100 plantes
à l'Hectare, les bananiers et les papayers devant être considérés comme des
plantes intercalaires n'occupant le sol que temporairement et n'entreront pas en
ligne de compte lors du dénombrement des arbres fruitiers.

c) Les terres couvertes sur dix dixièmes au moins de leur surface par des
plantations d'arbres de boisement à raison d'au moins 100 arbres l'Hectare, et
pour les enrichissements de forêts et d'au moins 1.000 arbres par Hectare de
boisement en terrain découvert,

Pour les autres arbres et arbustes, la densité minimum sera déterminée ,de
commun accord avec l'Occupant et le Service de l'Agronomie.

a) Les pâturages créés par l'Occupant et les pâturages naturels ayant subi une
amélioration à effet permanent et approprié à l'élevage à caractère intensif ;
c'est-à-dire drainés ou irrigués si nécessaire et protégés contre l'érosion Sur
lesquels seront entretenus des bestiaux à l'élevage ou à l'engrain dont le nombre
minimum sera fixé par le Service Vétérinaire en tenant compte des espèces, des
possibilités du sol et des conditions climatologiques.

moins de leur
b) Les terres sur lesquelles il aura été fait sur six dixièmes au
surface par des constructions et installations nécessaires à l'entreprise et

notamment sur place en vue de la surveillance. Les poulaillers, les porcheries,
abris, étables, dipping-tancks destifés au bétail, garage pour les

magasins de stockage.

€) La mise en valeur doit être rationnelle et effectuée suivant les

Troisième et dernier feuillet

es cultures sur le sol en déclivité seront établies parallèlement aux courbes de
au et toutes les mesures contre érosion seront prises

La mise en valeur des terres ayant une inclinaison de 30 % est interdite de

me que le boisement dans un rayon de 75 m de source. À
|
Les conditions de mise en valeur stipulées ci-dessus joueront séparément ou
Simultanément pour toute surtace .
ALEmphytéote aura la faculté de se libérer des charges de son droit parle
délaissement des fonds aux conditions et selon les modalités prescrites par les
mesures d'exécution de la Loi n° 73-021 du 20 juillet 1973 et de ses mesures
d'exécution
L'Emphytéote ne peut changer la destination du terrain concédé sans
l'autorisation expresse, écrite et préalable de l'autorité qui à concédé le droit.
Il appartiendra à l'Emphytéote de faire toute diligence auprès des Autorités
compétentes en vue d'obtenir en temps utile, l'autorisation de bâtir et la s
permission des travaux requise en.vertu de la législation sur l'Urbanisme et sur les |
Circonscriptions Urbaines. il
1

: Pour tout ce qui ne résulte pas des dispositions reprise ci-dessus, le présent
contrat est régi par les dispasitions de la Loi n° 73-021 du 20 juillet 1973 portant
régime général des biens, régime foncier et immobilier et régime des sûretés,
spécialement en ses articles 61 à 79, 14 et 145 et 148 à 152, ainsi que ses
mesures d'exécution.

: (Clause spéciale)

e 9 : L'inexécution ou la violation d'une des conditions reprises ci-dessus entraînera la
résiliation de plein droit du droit concédé.

Je 10 : Pour tout ce qui concerne l'exécution du présent contrat, les parties Déco ;
élire domicile, "LA REPUBLIQUE" dans les bureaux : 4€ la Division à ,
"L'EMPHYTEOTE" dans les bureaux de Id GbfndAé/é/: Territoire de Yabuna--

parcelle n° Section Rurale Bix Cont Vixgt et Une (1)

Dit en double expédition à __ Isangis- ,le 320 / 4e 20e

al LU X La République

dal OVINCE.-
LA SOCIETE PHC 5.A. (be Lies

Redevance et taxes rémunératoires 22 #]

pour un montant total de FC Aë2. ÇER
payées suivant quittance N°2°677#3 du 741075}

À: — le_2© 140 /2045- x de
îp D 4 ÿ cie Bb, Mere Kcei

Le Comptable,
*

Numéro cadestral en toutes lettres

0140915

SECTION. R

TERRITOIRE: MyHUMA En
CA un

dE LERTIEI Car
PARCELLE : £4

SERVICE ve CADASTRE
mm

